In pursuance of the Order of this Court of the 14th Instant This Cause coming on to be heard this day, and the same being fully opened and Debated by the Counsel on both Sides, It is Ordered and Decreed by the Court, That the Defendants do render an Account to the Master of this Court of the Estate and Effects of the said John Wright which came or might have come into the Hands of the said Richard Wright in his Life time without his wilful Neglect or Default, So far as it may be in their or either of their power to render, and also of the Estate and Effects of the said John Wright which have come into the hands of the said Defendants or either of them since the Death of the said Richard Wright, And that the Complainants have Liberty before the said Master to Falsify and Surcharge the Accounts of the Estate of the said John Wright as contained and Stated in the Book or Account delivered and given in by the Defendants and all other Accounts rendered and given in by them or either of them. And that the Said Master Do Liquidate and Report what Sum upon such Account to be taken by him shall appear to be really and justly due from the Estate of the said Richard Wright to the Estate of the said John Wright. And also that the said Defendants do Account for so much of the Estate of the said Richard Wright, as may be Sufficient to Answer such Sum as shall on the Account to be taken before the Master as aforesaid appear to have come to the hands of the said Richard Wright, belonging to the Estate of the said John Wright, if so much hath come to their hands, And that the said Account by them or either of them rendered or to be Rendered be Subject to be falsified and Surcharged by the Complainants as aforesaid; And that the Costs be Reserved for the further Order of this Court.
Alexr Stewart Register in Chancery